 



Exhibit 10.1
(NATURAL HEALTH TRENDS CORP. LOGO) [d30885d3088590.gif]
NOTICE OF GRANT OF STOCK OPTION
          Notice is hereby given of the following option grant (the “Option”) to
purchase Common Stock of Natural Health Trends Corp. (the “Corporation”):

     
Optionee:
                                          
 
   
Grant Date:
                                          
 
   
Exercise Price:
  $           per share (Grant Date)
 
   
Number of Option Shares:
               shares of Common Stock
 
   
Expiration Date:
                                          
 
   
Type of Option:
  Non-Statutory Stock Option
 
   
Date Exercisable:
  Upon vesting
 
   
Vesting Schedule:
   

      Number of Option Shares   Date of Vesting                      (1/3)  
November 25, 2006                      (1/3)   November 25, 2007
                     (1/3)   November 25, 2008

          Optionee understands and agrees that the Option is granted subject to
and in accordance with the terms of the Natural Health Trends Corp. 2002 Stock
Option Plan, as amended (the “Plan”). Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit A. Optionee hereby acknowledges receipt of
a copy of the Plan in the form attached hereto as Exhibit B. All capitalized
terms in this Notice shall have the meaning assigned to them in this Notice or
in the attached Stock Option Agreement.
DATED:                                         

          NATURAL HEALTH TRENDS CORP.   OPTIONEE
 
       
 
       
By:
       
 
       

 



--------------------------------------------------------------------------------



 



Attachments:
Exhibit A — Stock Option Agreement
Exhibit B — Natural Health Trends Corp. 2002 Stock Option Plan, as amended [as
previously filed with the Securities and Exchange Commission]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION AGREEMENT
RECITALS
A. The Board has adopted the Stock Option Plan (the “Plan”) for the purpose of
recruiting and retaining the services of selected employees, directors,
officers, agents, consultants, independent contractors and advisors in the
service of the Corporation (or any Parent or Subsidiary).
B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of the Plan in connection with the Corporation’s grant of
an option to Optionee.
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
NOW, THEREFORE, it is hereby agreed as follows:
1. GRANT OF OPTION. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.
2. OPTION TERM. This option shall have a term as set forth in the Notice of
Grant and shall accordingly expire at the close of business on the Expiration
Date, unless sooner terminated in accordance with Paragraph 5 or 6.
3. LIMITED TRANSFERABILITY. During Optionee’s lifetime, this option shall be
exercisable only by Optionee and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death.
4. DATES OF EXERCISE. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate,
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 6.
5. CESSATION OF SERVICE. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should Optionee die while this option is outstanding, then the
personal representative of Optionee’s estate or the person or persons to whom
the option is transferred pursuant to Optionee’s will or in accordance with the
laws of inheritance shall have the right to exercise this option. Such right
shall lapse, and this option shall cease to be outstanding, upon the earlier of
(i) the expiration of the six (6) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.
6. CORPORATE TRANSACTION.
(a) In the event of any Corporate Transaction, the Option Shares at the time
subject to this option but not otherwise vested shall automatically vest in full
so that this option shall, immediately prior to the effective date of the
Corporate Transaction, become exercisable for all of the Option Shares as
fully-vested shares and may be exercised for any or all of those Option Shares
as vested shares.
(b) Immediately following the Corporate Transaction, this option shall terminate
and cease to be outstanding.
This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7. ADJUSTMENT IN OPTION SHARES. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
8. STOCKHOLDER RIGHTS. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.
9. MANNER OF EXERCISING OPTION.
(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
     (i) pay the aggregate Exercise Price for the

 



--------------------------------------------------------------------------------



 



purchased shares in one or more of the following forms: (A) cash or check made
payable to the Corporation; or (B) if the Common Stock is registered under
Section 12 of the 1934 Act at the time the option is exercised, (1) in shares of
Common Stock held by Optionee (or any other person or persons exercising the
option) for the lesser of (a) six months or (b) the requisite period necessary
to avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date; or (2) to the extent the
option is exercised for vested Option Shares, through a special sale and
remittance procedure pursuant to which Optionee (or any other person or persons
exercising the option) shall concurrently provide irrevocable instructions
(a) to a Corporation-designated broker-age firm to effect the immediate sale of
the purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.
     (ii) Furnish to the Corporation appropriate documentation that the person
or persons exercising the option (if other than Optionee) have the right to
exercise this option.
     (iii) Make appropriate arrangements with Corporation (or Parent or
Subsidiary employing or retaining Optionee) for satisfaction of all Federal,
state and local income and employment withholding requirements applicable to the
option exercise.
(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares.
(c) In no event may this option be exercised for any fractional shares.
10. LAWS AND REGULATIONS.
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market, if applicable) on
which the Common Stock may be listed for trading at the time of such exercise
and issuance.
(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
11. SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3 and 5, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.
12. NOTICES. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated on the Corporation’s books and records. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.
13. CONSTRUCTION. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
14. GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state in which the Corporation is
incorporated without resort to that State’s conflict-of-laws rules.
15. STOCKHOLDER APPROVAL. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.
16. ADDITIONAL TERMS. In the event this option is designated an Incentive Option
in the Grant Notice, the following terms and conditions shall also apply to the
grant:
(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option

 



--------------------------------------------------------------------------------



 



Shares: (i) more than three (3) months after the date Optionee ceases to be an
Employee for any reason other than death or Permanent Disability or (ii) more
than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability, if applicable.
(b) This option shall not become exercisable in the calendar year in which
granted if (and to the extent) the aggregate Fair Market Value (determined at
the Grant Date) of the Common Stock for which this option would otherwise’ first
become exercisable in such calendar year would, when added to the aggregate
value (determined as of the respective date or dates of grant) of the Common
Stock and any other securities for which one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. To the extent the exercisability of this option is
deferred by reason of the foregoing limitation, the deferred portion shall
become exercisable in the first calendar year or years thereafter in which the
One Hundred Thousand Dollar ($100,000) limitation of this Paragraph 16(b) would
not be contravened, but such deferral shall in all events end immediately prior
to the effective date of a Corporate Transaction in which this option is not to
be assumed, whereupon the option shall become immediately exercisable as a
Non-Statutory Option for the deferred portion of the Option Shares.
(c) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.
APPENDIX
The following definitions shall be in effect under the Agreement:
A. Agreement shall mean this Stock Option Agreement.
B. Board shall mean the Corporation’s Board of Directors.
C. Code shall mean the Internal Revenue Code of 1986, as amended.
D. Common Stock shall mean the Corporation’s common stock.
E. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:
(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.
F. Corporation shall mean Natural Health Trends Corp., a Delaware corporation.
G. Disability shall mean the inability of Optionee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Plan Administrator on the basis of
such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.
H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
J. Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice. Under no circumstances shall the Exercise Price
of any option granted hereunder ever be less than the Fair Market Value of the
underlying Option Shares on the Grant Date.
K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.
L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
(i) If the Common Stock is at the time traded on the Nasdaq National Market, the
Nasdaq SmallCap Market or the OTC Bulletin Board, then the Fair Market Value
shall be the closing selling price per share of Common Stock on the date in
question, as the price is reported on the Nasdaq National Market, the Nasdaq
SmallCap Market or the OTC Bulletin Board. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

 



--------------------------------------------------------------------------------



 



(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, the Nasdaq SmallCap Market or the OTC
Bulletin Board, then the Fair Market Value shall be determined by the Plan
Administrator after taking into account such factors as the Plan Administrator
shall deem appropriate.
M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.
O. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
P. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Corporation (or any Parent or Subsidiary).
Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
S. Option Shares shall mean the number of shares of Common Stock subject to the
option.
T. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.
U. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
V. Plan shall mean the Corporation’s 2002 Stock Option Plan.
W. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
X. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant.
Y. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.
Z. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
AA. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Optionee is to vest in the Option Shares in a
series of installments over his or her period of Service.

 